Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 11/4/20. Claims 1-15 are pending and under examination.

Notice
	Applicant is required to list the correct status of the claims; see MPEP §714. In the claim listing on 11/4/20, claim 15 is improperly listed as “original”. However, this claim was not present in the original claim set filed 10/30/20 and so is not an original claim. The claim was properly listed as “new” in the 11/3/20 claim set and should have been listed as “previously presented” in the 11/4/20 set.

Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 limits the neurological disorder of claim 7 to Alzheimer’s disease, which is the same limitation of claim 12. All other text is identical and so the claims are substantial duplicates.



Specification
The disclosure is objected to because of the following informalities: The paragraph between paragraphs 40 and 41 is labeled [0001].  
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16162239, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 7-15 are not supported by the prior-filed application. These claims are directed to:
1) determining the presence of MC1 immunoreactivity, which determines if there is an onset of abnormal electrophysiological properties of cortical neurons, and
2) if such onset is found, administer an FTI to a subject.

In the prior-filed application, MC1 immunoreactivity is described in Example 1 (paragraph 38). MC1 immunoreactivity was first detected at ~16 weeks in an FTD mouse model. However, lonafarnib treatment was initiated “when the animals were ten weeks old”. There is no description of administering any form of treatment after MC1 immunoreactivity was determined, only prior to developing any such reactivity. Thus, the instantly claimed method of basing a treatment decision on the presence of MC1+ immunoreactivity does not find support in the prior-filed application as that application solely describes treatment prior to detecting such reactivity.
Further, the detection in an FTD model does not convey to the skilled artisan that Applicant envisaged using MC1 immunoreactivity as a surrogate marker for Alzheimer’s disease nor for the broad genus of all neurological disorders as instantly claimed.
Finally, this paragraph does not support the phrase “suspected of having [a neurological disorder/Alzheimer’s disease]. The lonafarnib was administered to mice prior to the development of any neurological disorder and there was no reason to suspect that the mice at 10 weeks old suffered from any neurological disorder. Further, even if they did, that neurological disorder would be FTD—the disease the animals model—and not AD.
Therefore, the effective filing date of claims 7-15 is the actual filing date of 10/30/20.

Claim Interpretation
	Neither the claims nor the specification define “MC1”. However, MC1 is a common and well-known conformation dependent tau antibody and as such the phrase “MC1” is interpreted as referring to this antibody.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In this case, it is unclear what, if any, limitations are imparted by the preamble. The preamble states “a method of treating a subject that is without symptoms of tau pathology but suspected of having [a neurological disorder/Alzheimer’s disease]”. The claim itself, however, comprises a single step: “determining if there is an onset of abnormal electrophysiological properties of cortical neurons by the presence of MC1 immunoreactivity”. The claim also contains a provisional step (“if such onset is found”), but this is clearly an optional step as if no MC1 immunoreactivity is found, the claim ends. Thus, the body of the claim is complete in that it encompasses any attempt to determine the presence of MC1 immunoreactivity.
The method is not one of diagnosing a disease; the claim contains no language that any disease is ever diagnosed nor is any disease treated. Even in the case where “onset is found”, the subject is administered a treatment where, at most, there is a “suspicion” that they have some form of neurological disorder and the treatment may or may not be effective across the breadth of all “neurological disorders”. There is no claim language which even requires the “determining” to be in any way related to the “subject”. No sample is obtained from the subject and the “determining” is not claimed to be done in any kind of biological sample. The “determining” step, as claimed, is performed when MC1 immunoreactivity is determined by any means in any sample including entirely in vitro scenarios using synthetic MC1-reactive tau tangles. The method appears to cover the situation where MC1 exists simply in a container somewhere, as whenever someone happens to look at that container, they have “determined” there is no MC1 immunoreactivity and so need not proceed to the step of treating.
A preamble may be used to limit a claim where that preamble “breathes life and meaning” into a claim and where the body of the claim cannot stand on its own. One would certainly expect there to be some connection between the determining step and the treatment step, but what this connection is remains wholly absent from the claim. Further, as stated above, the specification as filed fails to provide adequate support for these claims and so the specification cannot provide adequate guidance to the claimed method as the claimed method is not disclosed.
Finally, the term “suspected” is indefinite. Whether or not a subject has symptoms of tau pathology can be objectively determined. However, the claim requires evaluating the mindset of the person performing the method. A person within the art could practice the method, including the treatment step, and it would still be unclear whether or not that person infringed the claim as it would need to be determined if that practitioner first “suspected” a neurological disorder prior to the determination step.
Therefore, claims 7-15 are indefinite.

Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “chronic” is a relative term which renders the claim indefinite. The term “chronic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification notes that administration every day for two weeks is not chronic (paragraph 40). The specification discloses that 5 days on/5 days off for an undisclosed amount of time is chronic; note the specification discusses evaluating the mice at 20 weeks, but does not clearly state whether or not the treatment was performed for the full 20 weeks. Assuming it was, then a 10 week course of 5-on/5-off is the only example of a chronic administration.
It would be entirely unclear to the skilled artisan what the metes and bounds of the term “chronic” are when read in light of the specification. Chronic administration clearly does not require daily dosing, as the example of chronic dosing includes alternating 5 days of daily dosing with a five day break from any drug, while daily dosing is included in the example of an “acute intervention”. The distinction might lie in the length of time the drug was administered, with two weeks being acute and ten weeks being chronic. That leaves a span of eight weeks where it is unclear when administration transitions between acute and chronic treatment. After the two weeks of acute treatment, the subject has received 14 doses. In chronic administration, the subject will not received their 14th dose until sometime in week 4 due to the drug breaks included. It should also be noted that while chronic includes situations of drug breaks, it is unclear if such breaks are necessary to meet the limitations of chronic administration.
On the whole, others are not fairly warned as to the distinction between acute and chronic administration as used by the claims.
Therefore, claims 8 and 15 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining MC1 immunoreactivity via certain known methods in the art, does not reasonably provide enablement for all possible means for determining if there is an onset of abnormal electrophysiological properties of cortical neurons by the presence of MC1 immunoreactivity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As above, it is unclear what limitations are actually placed on the method of claims 7 and 12. In the broadest, reasonable interpretation, the claim is directed to determining the presence of MC1 reactivity by any and all means, and no more.
Thus, the claims are interpreted as “single means” claims. See MPEP § 2181 (V). In particular, this section of the MPEP notes that a single means claim cannot invoke §112, sixth paragraph and as the instant claims are not an explicit “means-plus-function” claim, the claims are not limited by the structure, material, or act disclosed in the specification. The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  Note the statement in Hyatt
“the language [of the final paragraph of §112] does not go so far as to permit a so-called single means claim, that is a claim which recites merely one means plus a statement of function and nothing else. Attempts to evade this by adding purely nominal elements to such a claim will undoubtedly be condemned."

In this case, the claim recites a generic placeholder term (“determining”; see MPEP §2181) and a function (“the presence of MC1 immunoreactivity) as the only limitations of the claim. Such a single means claim fails to meet the enablement requirement in full.
See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). In the instant case, the specification states that MC1 immunoreactivity was determined (paragraph 39), but does not describe the means which were used. It is also appreciated that there would have been methods known to the skilled artisan for detecting MC1; however, there is also an unknown multitude of specific methods that potentially could accomplish the claimed function and no structural requirement is recited for any of the potential steps in the instant claims. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify the “means for” determining MC1 immunoreactivity meeting the functional limitations of the claims.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
In a narrower interpretation, the presence of MC1 is meant to inform the artisan of the presence of a neurological disorder or AD in order to proceed to the step of treatment; medical professionals typically avoid treating a subject for a disease when it is unclear the subject has that disease. However, under this interpretation, enablement hinges on MC1 immunoreactivity being predictive of the subject’s disease. There is no evidence of record that MC1 is immunoreactive across every disease within the genus of “neurological disorder”. Further, there is no evidence that MC1 immunoreactivity is specific to a specific disease, either. It would then be left to others to discover for themselves which diseases have MC1+ immunoreactivity as a part of their etiology in order to properly arrive at a treatment decision, which is undue experimentation.
Finally, the claims are enabled for treatment using FTIs chronically. However, the claims encompass using any FTI for any amount of time. Claims 10 and 14 limit the compound to lonafarnib, but do not include the requirement that the drug is administered chronically. The specification clearly articulates that lonafarnib was only therapeutic when administered chronically and was “ineffective as an acute intervention when gavage-treated daily for two weeks” (paragraph 40). Thus, claims 8 and 15 are considered enabled for the treatment aspect. However, because there are explicit dependent claims to chronic treatment, the claim from which they depend must necessarily not require chronic treatment (35 USC §112d) and those embodiments would be predicted to be “ineffective” as taught by the instant specification.
Therefore, claims 7-15 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-15 are rejected under 35 U.S.C. 101 because the claims are drawn to a judicial exception without significantly more.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods and fall within the statutory category of a process.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, claims 7 and 12 recite “determining if there is an onset of abnormal electrophysiological properties of cortical neurons by the presence of MC1 immunoreactivity”. In other words, observing the presence of MC1 immunoreactivity correlates to the onset of abnormal electrophysiological properties of cortical neurons. This is the observation of a natural phenomenon coupled with informing others as to the implications of that observation, which is a judicial exception.
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claim contains a proviso: if MC1+ detected then treat. This is patent eligible as it observes the phenomenon and then applies a practical step of treating with a specific compound effective for the diagnosed disease. However, the claim encompasses embodiments where no onset is found. In those cases, the claim is no more than instructions to observe the phenomenon and informing others as to the implication of a lack of MC1+. This is the exception itself and so cannot provide a practical application of the exception. As these embodiments contain no other elements, there is no integration of the exception.
Dependent claims are directed to elements of the treatment. However, requiring the FTI is administered chronically or that the FTI is lonafarnib still requires the “if” statement to be true before offering any actual limitation. None of these claims require that “onset is found” and so still encompass embodiments where the claimed method ends after “determining”.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the observation encompasses any and all possible means for “determining”. There is no actual steps or limitations to the determination step and includes making such a determination by merely reading the relevant information off a chart. This is such a high level of generality that it would encompass any determination of MC1+ for any reason and, when that determination fails to discover MC1+ reactivity, others have infringed the claim. This monopolizes observation of the phenomenon and renders the claim as a whole ineligible. 
Dependent claims are directed to elements of the treatment. However, requiring the FTI is administered chronically or that the FTI is lonafarnib still requires the “if” statement to be true before offering any actual limitation. None of these claims require that “onset is found” and so still encompass embodiments where the claimed method ends after “determining”.
	Therefore, claims 7-15 are patent ineligible.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Pahan (US 20130303564; form 892) as evidenced by Cleveland (form 892).
Regarding claim 1, Pahan teaches treatment of neurodegenerative disorders by administering farnesyl transferase inhibitors (FTI) and geranylgeranyl transferase inhibitors (GTI) (paragraphs 6 and 25). Neurological disorders to be treated include Pick’s disease (paragraphs 7 and 45) while exemplary FTIs include tipifarnib and lonafarnib (paragraph 36). See also Pahan claim 1, claiming the method of inhibiting small G-protein activation to treat a neurodegenerative disorder, where the inhibitor is an FTI (claim 2) or more specifically tipifarnib/lonafarnib (claim 12) and the disease is Pick’s disease (claim 7).
As evidenced by Cleveland, Pick’s disease is a form of frontotemporal dementia (FTD).
Thus, Pahan anticipates a method of administering tipifarnib or lonafarnib to treat Pick’s disease (FTD). This agent—the same agent in both instant claim 3 and in Pahan—must necessarily meet the criteria of a farnesyltransferase inhibitor, as this is a property which flows from the structure of the chemical itself. This meets all of the limitations of instant claim 1 and is therefore anticipated by Pahan.
Regarding claim 2, Pahan teaches tipifarnib and lonafarnib are farnesyltranferase inhibitors.
Regarding claim 3, Pahan teaches administering lonafarnib (e.g. claim 12).
Regarding claim 4, Pahan teaches treatment of neurodegenerative disorders by administering farnesyl transferase inhibitors (FTI) and geranylgeranyl transferase inhibitors (GTI) (paragraphs 6 and 25). Neurological disorders to be treated include Alzheimer’s disease (paragraphs 7 and 45) while exemplary FTIs include tipifarnib and lonafarnib (paragraph 36). See also Pahan claim 1, claiming the method of inhibiting small G-protein activation to treat a neurodegenerative disorder, where the inhibitor is an FTI (claim 2) or more specifically tipifarnib/lonafarnib (claim 12) and the disease is Alzheimer’s (claim 7).
Thus, Pahan anticipates a method of administering tipifarnib or lonafarnib to treat Alzheimer’s disease. This agent—the same agent in both instant claim 6 and in Pahan—must necessarily meet the criteria of a farnesyltransferase inhibitor, as this is a property which flows from the structure of the chemical itself. This meets all of the limitations of instant claim 4 and is therefore anticipated by Pahan.
Regarding claim 5, Pahan teaches tipifarnib and lonafarnib are farnesyltranferase inhibitors.
Regarding claim 6, Pahan teaches administering lonafarnib (e.g. claim 12).
Therefore, claims 1-6 are anticipated.

Claim(s) 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (form 892).
Regarding claim 7, Holmes teaches that young, nontransgenic mice are devoid of MC1+ staining (p.4 C2). 
Thus, Holmes teaches “determining…the presence of MC1 immunoreactivity”. As no reactivity was detected in these young, healthy mice, there is no onset and no need to administer FTIs. As above, it is unclear what, if any, limitations the preamble places on the claim. In some interpretations it places no limitations and in another it only adds limitations to the treatment step, which is optional. In those cases, the claim body stands on its own and Holmes anticipates every step of the method.
Regarding claims 8-10, these are directed to the treatment step. However, where no onset is found, such as in Holmes, these steps are not performed and so do not distinguish the claimed method from that of Holmes.
Regarding claims 11-15, the disease being “Alzheimer’s disease” is relevant only to the preamble. For the reasons above, the preamble either does not limit the claim or else it limits only the optional treatment step, neither of which are relevant as discussed above.
Therefore, claims 7-15 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahan (US 20130303564) in view of Holmes.
	Pahan anticipates claims 1-6 as above (incorporated herein) and renders those claims obvious for the same reasons. Pahan does not teach first diagnosing possible Alzheimer’s disease by making a determination based on the presence of MC1 immunoreactivity.
	However, it would have been obvious to one of ordinary skill in the art at the time of filing that, in order to treat a subject for Alzheimer’s disease using the method of Pahan, the subject should first be suspected of having the disease. This is because "a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP 2141(II)(C)). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. A person of ordinary skill in the medical arts would find it obvious to treat only those subject who have or might have a disease, as treating an otherwise healthy subject using pharmaceuticals is generally avoided.
	Thus, set to first determine that the subject has Alzheimer’s disease, the person of ordinary skill in the art would have found it obvious to use known methods of diagnosing AD. Holmes teaches P301S mice are a model of tauopathy (p.1 C2) and that tau seeding is an early marker of tauopathies (abstract) including Alzheimer’s disease (p.1 C1) but not Huntington’s (p.1 C2). Holmes teaches the MC1 antibody detects tau, but only when tau is in a pathogenic, disease-associated conformation (p.4 C1). Holmes teaches that young, nontransgenic mice are devoid of MC1+ staining (p.4 C2) whereas the transgenic mouse displays MC1+ immunostaining around 3 months (p.4 C2) noting that “MC1 reliably detects pathological tau”, but only in AD mice and not control or HD (figure 4A).
	It would have been obvious to a person of ordinary skill at the time of filing that MC1+ immunostaining is indicative of pathological tau associated with early stages of developing Alzheimer’s disease based on the teachings of Holmes. Once this presence was confirmed, it would have further been obvious to treat the disease the subject had been confirmed as developing (AD) because treating a disease is largely the purpose of the medical professional. Finally, it would have been obvious to use a known AD treatment, such as that of Pahan, because Pahan teaches the method is effective in treating AD. This renders claims 7, 11, and 12 obvious. Using the FTI lonafarnib would have been obvious because Pahan teaches this exemplary FTI is effective, rendering claims 9, 10, 13, and 14 obvious. Pahan teaches administering FTI as a continuous infusion (paragraph 40), twice a day (paragraph 41), and teaches AD is a chronic disease (paragraph 45), making it obvious to administer the drug chronically.
Further, with respect to chronic administration, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). Pahan clearly recognizes the dosing regimen as a result effective variable and so optimizing this variable is prima facie obvious.
	Therefore, claims 7-15 would have been obvious.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10864206 in view of Holmes. Although the claims at issue are not identical, they are not patentably distinct from each other because:
“The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (‘Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1)
	Reference claim 1 recites “a method of treating a tauopathy”. It is then proper to use the reference specification to determine the meaning and support for this phrase. In the reference document, a “tauopathy” includes both Alzheimer’s disease and FTD (C4). Thus, claims 1-6 are an obvious variation of the treatment method of the reference claims. Further, in support of the claimed subject matter of treating subjects, the reference document discloses chronic treatment (C6).
The person of ordinary skill in the art would have found it obvious to use known methods of diagnosing AD prior to treating for AD (see above). Holmes teaches P301S mice are a model of tauopathy (p.1 C2) and that tau seeding is an early marker of tauopathies (abstract) including Alzheimer’s disease (p.1 C1) but not Huntington’s (p.1 C2). Holmes teaches the MC1 antibody detects tau, but only when tau is in a pathogenic, disease-associated conformation (p.4 C1). Holmes teaches that young, nontransgenic mice are devoid of MC1+ staining (p.4 C2) whereas the transgenic mouse displays MC1+ immunostaining around 3 months (p.4 C2) noting that “MC1 reliably detects pathological tau”, but only in AD mice and not control or HD (figure 4A).
	It would have been obvious to a person of ordinary skill at the time of filing that MC1+ immunostaining is indicative of pathological tau associated with early stages of developing Alzheimer’s disease based on the teachings of Holmes. Once this presence was confirmed, it would have further been obvious to treat the disease the subject had been confirmed as developing (AD) because treating a disease is largely the purpose of the medical professional. Finally, it would have been obvious to use a known AD treatment, such as that of the reference document, because that document teaches the method is effective in treating AD. This renders claims 7, 11, and 12 obvious. Using the FTI lonafarnib is part of the claimed subject matter of the reference document.

Conclusion
	Claims 7 and 12 recite the phrase “determining if there is an onset of abnormal electrophysiological properties of cortical neurons by the presence of MC1 immunoreactivity”. The term “abnormal” is relative and the claim does not define which electrophysiological properties to “determine”. However, the specification sets forth that non-diseased mice have no detectable MC1+ neurons (paragraph 39). Thus, the term “abnormal” is not indefinite as detecting any MC1+ neurons is abnormal based on the specification. Further, it is the detection of these MC1+ neurons that are being “determined”; in other words, the claim is read as “determining the presence of MC1 immunoreactivity as an indicator of abnormal electrophysiological properties of cortical neurons” because no actual measure of electrophysiological properties are described in the specification as filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649